EXHIBIT 10.8(1)

 

Amendment No. 1,

dated February 11, 2004,

to the

1989 Flexible Stock Plan,

as amended and restated May 9, 2001

 

 

7.1 Term. The Plan, as amended by the 2001 Plan Amendments, shall commence as of
the Effective Date and, subject to the terms of the Plan, including those
requiring approval by the shareholders of the Company and those limiting the
period over which ISOs or any other Benefits may be granted, shall continue in
full force and effect for a period of ten years from the Effective Date, unless
terminated by the Board before such date.



--------------------------------------------------------------------------------

Leggett & Platt, Incorporated

1989 FLEXIBLE STOCK PLAN

(As amended and restated in its entirety on May 9, 2001)

 

TABLE OF CONTENTS

 

ARTICLE I

               NAME AND PURPOSE    1      1.1    Name.    1      1.2    Purpose.
   1

ARTICLE II

               DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION    1      2.1   
General Definitions.    1           (a)   

Affiliate.

   1           (b)   

Agreement.

   1           (c)   

Benefit.

   1           (d)   

Board.

   1           (e)   

Cash Award.

   1           (f)   

Change of Control.

   1           (g)   

Code.

   2           (h)   

Company.

   2           (i)   

Committee.

   2           (j)   

Common Stock.

   2           (k)   

2001 Plan Amendments.

   2           (l)   

Effective Date.

   2           (m)   

Employee.

   2           (n)   

Employer.

   2           (o)   

Exchange Act.

   2           (p)   

Fair Market Value.

   2           (q)   

Fiscal Year.

   2           (r)   

ISO.

   2           (s)   

NQSO.

   2           (t)   

Option.

   2           (u)   

Other Stock Based Award.

   2           (v)   

Parent.

   3           (w)   

Participant.

   3           (x)   

Performance Share.

   3           (y)   

Plan.

   3           (z)   

Restricted Stock.

   3           (aa)   

Rule 16b-3.

   3           (bb)   

SEC.

   3



--------------------------------------------------------------------------------

          (cc)   

Share.

   3           (dd)   

Stock Appreciation Award.

   3           (ee)   

Stock Appreciation Unit.

   3           (ff)   

Subsidiary.

   3      2.2   

Other Definitions.

   4      2.3   

Conflicts in Plan.

   4 ARTICLE III                COMMON STOCK    4      3.1   

Number of Shares.

   4      3.2   

Reusage.

   4      3.3   

Adjustments.

   4 ARTICLE IV                ELIGIBILITY    5     

4.1

  

Determined by Committee.

   5 ARTICLE V                ADMINISTRATION    5     

5.1

  

Committee.

   5     

5.2

  

Authority.

   5     

5.3

  

Determinations.

   6     

5.4

  

Delegation.

   6 ARTICLE VI                AMENDMENT    6     

6.1

  

Power of Board.

   6     

6.2

  

Limitation.

   6 ARTICLE VII                TERM AND TERMINATION    6     

7.1

  

Term.

   6     

7.2

  

Termination.

   6 ARTICLE VIII                MODIFICATION OR TERMINATION OF BENEFITS    7  
  

8.1

  

General.

   7     

8.2

  

Committee’s Right.

   7

 

ii



--------------------------------------------------------------------------------

ARTICLE IX                           CHANGE IN CONTROL    7     

                9.1

  

Right of Committee.

   7 ARTICLE X                           AGREEMENTS AND CERTAIN BENEFITS    7  
  

                10.1

  

Grant Evidenced by Agreement.

   7     

                10.2

  

Provisions of Agreement.

   8 ARTICLE XI                           REPLACEMENT AND TANDEM AWARDS    8  
  

                11.1

  

Replacement.

   8     

                11.2

  

Tandem Awards.

   8 ARTICLE XII                           PAYMENT, DIVIDENDS, DEFERRAL AND
WITHHOLDING    8     

                12.1

  

Payment.

   8     

                12.2

  

Dividend Equivalents.

   9     

                12.3

  

Deferral.

   9     

                12.4

  

Withholding.

   9 ARTICLE XIII                           OPTIONS    9     

                13.1

  

Types of Options.

   9     

                13.2

  

Shares for ISOs.

   9     

                13.3

  

Grant of ISOs and Option Price.

   9     

                13.4

  

Other Requirements for ISOs.

   9     

                13.5

  

NQSOs.

   9     

                13.6

  

Determination by Committee.

   9 ARTICLE XIV                           STOCK APPRECIATION AWARDS    10     

                14.1

  

Description.

   10     

                14.2

  

Grant of Tandem Award.

   10     

                14.3

  

ISO Tandem Award.

   10     

                14.4

  

Payment of Award.

   10

 

iii



--------------------------------------------------------------------------------

ARTICLE XV                           RESTRICTED STOCK    10     
                15.1  

Description.

   10                      15.2  

Cost of Restricted Stock.

   10                      15.3  

Non-Transferability.

   10 ARTICLE XVI                           PERFORMANCE SHARES    11     
                16.1  

Description.

   11                      16.2  

Grant.

   11 ARTICLE XVII                           CASH AWARDS    11     
                17.1  

Grant.

   11                      17.2  

Restrictions.

   11 ARTICLE XVIII                           OTHER STOCK BASED AWARDS AND OTHER
BENEFITS    11                      18.1  

Other Stock Based Awards.

   11                      18.2  

Other Benefits.

   11 ARTICLE XIX                           MISCELLANEOUS PROVISIONS    12     
                19.1  

Underscored References.

   12                      19.2  

Governing Law.

   12                      19.3  

Purchase for Investment.

   12                      19.4  

No Employment Contract.

   12                      19.5  

No Effect on Other Benefits.

   12                      19.6  

Limitation on Certain Benefits.

   12

 

iv



--------------------------------------------------------------------------------

LEGGETT & PLATT, INCORPORATED

 

1989 FLEXIBLE STOCK PLAN

(As amended and restated in its entirety on May 9, 2001)

 

ARTICLE I

 

NAME AND PURPOSE

 

1.1 Name. The name of the Plan is the “Leggett & Platt, Incorporated 1989
Flexible Stock Plan.”

 

1.2 Purpose. The Company has established this Plan to attract, retain, motivate
and reward Employees and other individuals, to encourage ownership of the
Company’s Common Stock by Employees and other individuals, and to promote and
further the best interests of the Company by granting cash and other awards.

 

ARTICLE II

 

DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION

 

2.1 General Definitions. The following words and phrases, when used in the Plan,
unless otherwise specifically defined or unless the context clearly otherwise
requires, shall have the following respective meanings:

 

(a) Affiliate. A Parent, Subsidiary, or any directly or indirectly owned
partnership or limited liability company of the Company.

 

(b) Agreement. The document which evidences the grant of any Benefit under the
Plan and which sets forth the Benefit and the terms, conditions and provisions
of, and restrictions relating to, such Benefit.

 

(c) Benefit. Any benefit granted to a Participant under the Plan.

 

(d) Board. The Board of Directors of the Company.

 

(e) Cash Award. A Benefit payable in the form of cash.

 

(f) Change in Control. The acquisition, without the approval of the Board, by
any person or entity, other than the Company or a Related Entity, of more than
20% of the outstanding Shares through a tender offer, exchange offer or
otherwise; the liquidation or dissolution of the Company following the sale or
other disposition of all or substantially all of its assets; a merger or
consolidation involving the Company which results in the Company not being the
surviving parent corporation; or any time during any two-year



--------------------------------------------------------------------------------

period in which individuals who constituted the Board at the start of such
period (or whose election was approved by at least two-thirds of the then
members of the Board who were members at the start of the two-year period) do
not constitute at least 50% of the Board for any reason. A Related Entity is a
Subsidiary or any employee benefit plan (including a trust forming a part of
such a plan) maintained by the Company or a Subsidiary.

 

(g) Code. The Internal Revenue Code of 1986, as amended. Any reference to the
Code includes the regulations promulgated pursuant to the Code.

 

(h) Company. Leggett & Platt, Incorporated.

 

(i) Committee. The Committee described in Section 5.1 or, in the absence of the
Committee, the Board.

 

(j) Common Stock. The Company’s $.01 par value Common Stock.

 

(k) 2001 Plan Amendments. The amendments to the Plan approved by the Board of
Directors on February 14, 2001.

 

(l) Effective Date. The date that the amended and restated Plan, including the
2001 Plan Amendments, is approved by the shareholders of the Company which must
occur within one year before or after approval by the Board.

 

(m) Employee. Any person employed by the Employer.

 

(n) Employer. The Company and all Affiliates.

 

(o) Exchange Act. The Securities Exchange Act of 1934, as amended.

 

(p) Fair Market Value. The closing price of Shares on the New York Stock
Exchange on a given date as reported on the New York Stock Exchange composite
tape, or, in the absence of sales on a given date, the closing price (as so
reported) on the New York Stock Exchange on the last day on which a sale
occurred prior to such date.

 

(q) Fiscal Year. The taxable year of the Company which is the calendar year.

 

(r) ISO. An Option that meets the requirements of Section 422 of the Code.

 

(s) NQSO. An Option that does not qualify as an ISO.

 

(t) Option. An option to purchase Shares granted under the Plan.

 

(u) Other Stock Based Award. An award under ARTICLE XVIII that is valued in
whole or in part by reference to, or is otherwise based on, Common Stock.

 

2



--------------------------------------------------------------------------------

(v) Parent. Any entity (other than the Company or a Subsidiary) in an unbroken
chain of entities ending with the Company, if, at the time of the grant of an
Option or other Benefit, each of the entities (other than the Company or a
Subsidiary) owns 50% or more of the total combined voting power of all classes
of stock or ownership interests (if applicable) in one of the other entities in
such chain.

 

(w) Participant. An individual who is granted a Benefit under the Plan. Benefits
may be granted only to Employees; members of the Board who are not Employees;
employees and owners of entities which are not Affiliates but which have a
direct or indirect ownership interest in an Employer or in which an Employer has
a direct or indirect ownership interest; individuals who, and employees and
owners of entities which, are customers and suppliers of an Employer;
individuals who, and employees and owners of entities which, render services to
an Employer; and individuals who, and employees and owners of entities which,
have ownership or business affiliations with any individual or entity previously
described.

 

(x) Performance Share. A Share awarded to a Participant under ARTICLE XVI of the
Plan.

 

(y) Plan. The Leggett & Platt, Incorporated 1989 Flexible Stock Plan, as amended
and restated as of the Effective Date, and all subsequent amendments and
supplements to it.

 

(z) Restricted Stock. Shares issued under ARTICLE XV of the Plan.

 

(aa) Rule 16b-3. Rule 16b-3 promulgated by the SEC, as amended, or any successor
rule in effect from time to time.

 

(bb) SEC. The Securities and Exchange Commission.

 

(cc) Share. A share of Common Stock.

 

(dd) Stock Appreciation Award. An award of Stock Appreciation Units under
ARTICLE XIV of the Plan.

 

(ee) Stock Appreciation Unit. To the extent provided in the Plan, and only to
such extent, a Share.

 

(ff) Subsidiary. Any corporation, other than the Company, in an unbroken chain
of corporations beginning with the Company if, at the time of grant of an Option
or other Benefit, each of the corporations, other than the last corporation in
the unbroken chain, owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the corporations in such chain.

 

3



--------------------------------------------------------------------------------

2.2 Other Definitions. In addition to the above definitions, certain words and
phrases used in the Plan and any agreement may be defined in other portions of
the Plan or in such Agreement.

 

2.3 Conflicts in Plan. In the case of any conflict in the terms of the Plan
relating to a Benefit, the provisions in the ARTICLE of the Plan which
specifically grants such Benefit shall control those in a different ARTICLE.

 

ARTICLE III

 

COMMON STOCK

 

3.1 Number of Shares. The number of Shares which may be issued or sold or for
which Options, Stock Appreciation Awards or Performance Shares may be granted
under the Plan after the Effective Date shall be the sum of (a) all Shares which
are issuable under options granted under the Plan which remain unexercised on
the Effective Date, (b) all Shares authorized and available for issuance or
grant as Benefits immediately prior to the Effective Date and (c) 4,000,000
Shares. Such number of Shares shall increase annually, effective as of the first
day of each Fiscal Year, commencing with the Fiscal Year beginning in 1995, by
the number of Shares equal to .5% of the number of outstanding Shares as of the
first day of such Fiscal Year. Such Shares may be authorized but unissued
Shares, Shares held in the treasury, or both. Notwithstanding the preceding
sentence, only Shares held in the treasury may be used to provide a Benefit to a
Participant if the use of authorized but unissued Shares would violate any
applicable law or governmental agency or other rule or regulation.

 

3.2 Reusage. If an Option or Stock Appreciation Award expires or is terminated,
surrendered, or cancelled without having been fully exercised, if Restricted
Shares or Performance Shares are forfeited, or if any other grant results in any
Shares not being issued, the Shares covered by such Option or Stock Appreciation
Award, grant of Restricted Shares, Performance Shares or other grant, as the
case may be, shall again be available for use under the Plan. In addition,
Shares delivered to the Company by an Option holder as payment of the exercise
price for any Option shall again be available for use under the Plan.

 

3.3 Adjustments. If there is any change in the Common Stock of the Company by
reason of any stock dividend, spin-off, split-up, spin-out, recapitalization,
merger, consolidation, reorganization, combination or exchange of Shares, the
number of Stock Appreciation Units and number and class of Shares available for
Options and grants of Restricted Stock, Performance Shares and Other Stock Based
Awards, as well as any limits on grants to any individual, and the number of
Shares subject to outstanding Options, Stock Appreciation Units, grants of
Restricted Stock and Performance Shares which are not vested, and Other Stock
Based Awards, and the price thereof, as applicable, shall be appropriately
adjusted by the Committee.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

 

ELIGIBILITY

 

4.1 Determined by Committee. The Participants and the Benefits they receive
under the Plan shall be determined solely by the Committee. In making its
determinations, the Committee shall consider past, present and expected future
contributions of Participants and potential Participants to the Employer.

 

ARTICLE V

 

ADMINISTRATION

 

5.1 Committee. The Plan shall be administered by the Committee. The Committee
shall consist of two or more members of the Board who are “Non-Employee
Directors” as defined in Rule 16b-3 of the Exchange Act. The members of the
Committee shall be appointed by and shall serve at the pleasure of the Board,
which may from time to time appoint members in substitution for members
previously appointed and fill vacancies in the Committee. The Committee may
select one of its members as its Chairman and shall hold its meetings at such
times and places as it may determine. A majority of its members shall constitute
a quorum. All determinations of the Committee shall be made by a majority of its
members. Any decision or determination reduced to writing and signed by a
majority of the members shall be fully as effective as if it had been made by a
majority vote at a meeting duly called and held.

 

5.2 Authority. Subject to the terms of the Plan, the Committee shall have
complete authority to:

 

(a) determine the individuals to whom Benefits are granted, the type and amounts
of Benefits to be granted and the time of all such grants;

 

(b) determine the terms, conditions and provisions of, and restrictions relating
to, each Benefit granted;

 

(c) interpret and construe the Plan and all Agreements;

 

(d) prescribe, amend and rescind rules and regulations relating to the Plan;

 

(e) determine the content and form of all Agreements;

 

(f) determine all questions relating to Benefits under the Plan;

 

(g) maintain accounts, records and ledgers relating to Benefits;

 

(h) maintain records concerning its decisions and proceedings;

 

5



--------------------------------------------------------------------------------

(i) employ agents, attorneys, accountants or other persons for such purposes as
the Committee considers necessary or desirable;

 

(j) take, at any time, any action permitted by Section 9.1 irrespective of
whether any Change in Control has occurred or is imminent; and

 

(k) do and perform all acts which it may deem necessary or appropriate for the
administration of the Plan and carry out the purposes of the Plan.

 

5.3 Determinations. All determinations of the Committee shall be final.

 

5.4 Delegation. Except as required by Rule 16b-3 with respect to grants of
Options, Stock Appreciation Awards, Performance Shares, Other Stock Based
Awards, or other Benefits to individuals who are subject to Section 16 of the
Exchange Act or as otherwise required for compliance with Rule 16b-3 or other
applicable law, the Committee may delegate all or any part of its authority
under the Plan to any Employee, Employees or committee.

 

ARTICLE VI

 

AMENDMENT

 

6.1 Power of Board. Except as hereinafter provided, the Board shall have the
sole right and power to amend the Plan at any time and from time to time.

 

6.2 Limitation. The Board may not amend the Plan, without approval of the
shareholders of the Company:

 

(a) in a manner which would cause Options which are intended to qualify as ISOs
to fail to qualify; or

 

(b) in a manner which would violate applicable law.

 

ARTICLE VII

 

TERM AND TERMINATION

 

7.1 Term. The Plan, as amended by the 2001 Plan Amendments, shall commence as of
the Effective Date and, subject to the terms of the Plan, including those
requiring approval by the shareholders of the Company and those limiting the
period over which ISOs or any other Benefits may be granted, shall continue in
full force and effect until terminated.

 

7.2 Termination. The Plan may be terminated at any time by the Board.

 

6



--------------------------------------------------------------------------------

ARTICLE VIII

 

MODIFICATION OR TERMINATION OF BENEFITS

 

8.1 General. Subject to the provisions of Section 8.2, the amendment or
termination of the Plan shall not adversely affect a Participant’s right to any
benefit granted prior to such amendment or termination.

 

8.2 Committee’s Right. Any Benefit granted may be converted, modified, forfeited
or cancelled, in whole or in part, by the Committee if and to the extent
permitted in the Plan or applicable Agreement or with the consent of the
Participant to whom such Benefit was granted.

 

ARTICLE IX

 

CHANGE IN CONTROL

 

9.1 Right of Committee. In order to maintain a Participant’s rights in the event
of a Change in Control, the Committee, in its sole discretion, may, in any
Agreement evidencing a Benefit, or at any time prior to, or simultaneously with
or after a Change in Control, provide such protection as it may deem necessary.
Without in any way limiting the generality of the foregoing sentence or
requiring any specific protection, the Committee may:

 

(a) provide for the acceleration of any time periods relating to the exercise or
realization of such Benefit so that such Benefit may be exercised or realized in
full on or before a date fixed by the Committee;

 

(b) provide for the purchase of such Benefit, upon the Participant’s request,
for an amount of cash equal to the amount which could have been attained upon
the exercise or realization of such Benefit had such Benefit been currently
exercisable or payable;

 

(c) make such adjustment to the Benefits then outstanding as the Committee deems
appropriate to reflect such transaction or change; and/or

 

(d) cause the Benefits then outstanding to be assumed, or new Benefits
substituted therefor, by the surviving corporation in such change.

 

ARTICLE X

 

AGREEMENTS AND CERTAIN BENEFITS

 

10.1 Grant Evidenced by Agreement. The grant of any Benefit under the Plan may
be evidenced by an Agreement which shall describe the specific Benefit granted
and the terms and conditions of the Benefit. If required by the Committee, the
granting of any Benefit may

 

7



--------------------------------------------------------------------------------

be subject to, and conditioned upon, the recipient’s execution of any Agreement.
Except as otherwise provided in an Agreement, all capitalized terms used in the
Agreement shall have the same meaning as in the Plan, and the Agreement shall be
subject to all of the terms of the Plan.

 

10.2 Provisions of Agreement. Each Agreement shall contain such provisions as
the Committee shall determine to be necessary, desirable and appropriate for the
Benefit granted which may include, but not be limited to, the following with
respect to any Benefit: description of the type of Benefit; the Benefit’s
duration; its transferability; if an Option, the exercise price, the exercise
period and the person or persons who may exercise the Option; the effect upon
such Benefit of the Participant’s death or termination of employment; the
Benefit’s conditions; when, if, and how any Benefit may be forfeited, converted
into another Benefit, modified, exchanged for another Benefit, or replaced; and
the restrictions on any Shares purchased or granted under the Plan.

 

ARTICLE XI

 

REPLACEMENT AND TANDEM AWARDS

 

11.1 Replacement. The Committee may permit a Participant to elect to surrender a
Benefit in exchange for a new Benefit. However, Options shall not be repriced.

 

11.2 Tandem Awards. Awards may be granted by the Committee in tandem. However,
no Benefit may be granted in tandem with an ISO except a Stock Appreciation
Award.

 

ARTICLE XII

 

PAYMENT, DIVIDEND, DEFERRAL AND WITHHOLDING

 

12.1 Payment. Upon the exercise of an Option or in the case of any other Benefit
that requires a payment to the Company, the amount due the Company is to be
paid:

 

(a) in cash;

 

(b) by the tender to the Company of Shares owned by the optionee and registered
in his name having a Fair Market Value equal to the amount due the Company;

 

(c) in other property, rights and credits, including the Participant’s
promissory note; or

 

(d) by any combination of the payment methods specified in (a), (b) and (c)
above.

 

Notwithstanding the foregoing, any method of payment other than (a) may be used
only with the consent of the Committee or if and to the extent so provided in an
Agreement. The

 

8



--------------------------------------------------------------------------------

proceeds of the sale of Common Stock purchased pursuant to an Option and any
payment to the Company for other Benefits shall be added to the general funds of
the Company or to the Shares held in treasury, as the case may be, and used for
the corporate purposes of the Company as the Board shall determine.

 

12.2 Dividend Equivalents. Grants of Benefits in Shares or Share equivalents may
include dividend equivalent payments or dividend credit rights.

 

12.3 Deferral. The right to receive any Benefit under the Plan may, at the
request of the Participant, be deferred for such period and upon such terms as
the Committee shall determine, which may include crediting of interest on
deferrals of cash and crediting of dividends on deferrals denominated in Shares.

 

12.4 Withholding. The Company may, at the time any distribution is made under
the Plan, or at the time any Option is exercised, or at any time required by
law, withhold from such distribution or Shares issuable upon the exercise of an
Option, any amount necessary to satisfy federal, state and local income and/or
other tax withholding requirements with respect to such distribution or exercise
of such Options. The Committee or the Company may, at any time, require a
Participant to tender to the Company cash in the amount necessary to comply with
any such withholding requirements.

 

ARTICLE XIII

 

OPTIONS

 

13.1 Types of Options. It is intended that both ISOs and NQSOs may be granted by
the Committee under the Plan.

 

13.2 Shares for ISOs. The number of Shares for which ISOs may be granted on or
after the Effective Date shall not exceed 14,000,000 Shares, subject to
adjustment pursuant to Section 3.3.

 

13.3 Grant of ISOs and Option Price. Each ISO must be granted to an Employee for
a term not to exceed ten years from the date of grant. The purchase price for
Shares under any ISO shall be no less than the Fair Market Value of the Shares
at the time the Option is granted.

 

13.4 Other Requirements for ISOs. The terms of each Option which is intended to
qualify as an ISO shall meet all requirements of Section 422 of the Code.

 

13.5 NQSOs. The purchase price for Shares under any NQSO shall not be less than
the par value of the Common Stock.

 

13.6 Determination by Committee. Except as otherwise provided in Section 13.2
through Section 13.5, the terms of all Options shall be determined by the
Committee.

 

9



--------------------------------------------------------------------------------

ARTICLE XIV

 

STOCK APPRECIATION AWARDS

 

14.1 Description. A Stock Appreciation Award shall be that number of Stock
Appreciation Units as the Committee shall from time to time grant. Upon electing
to receive payment of a Stock Appreciation Award, a Participant shall receive
for each Stock Appreciation Unit elected an amount in cash, in Common Stock or
in any combination thereof, as the Committee shall determine, equal to the
amount, if any, by which the Fair Market Value of one Share on the date on which
such election is made exceeds the Fair Market Value of one Share on the date on
which the Stock Appreciation Award was granted.

 

14.2 Grant of Tandem Award. The Committee may grant a Stock Appreciation Award
in tandem with an Option, in which case the exercise of the Option shall cause a
correlative reduction in Stock Appreciation Units standing to a Participant’s
credit which were granted in tandem with the Option; and the payment of a Stock
Appreciation Unit shall cause a correlative reduction of the Shares under such
Option.

 

14.3 ISO Tandem Award. When a Stock Appreciation Award is granted in tandem with
an ISO, it shall have such terms and conditions as shall be required for the ISO
with which it is granted in tandem to qualify as an ISO.

 

14.4 Payment of Award. A Stock Appreciation Award shall be paid, to the extent
payment is elected by the Participant (and is otherwise due and payable), as
soon as practicable after the date on which such election is made.

 

ARTICLE XV

 

RESTRICTED STOCK

 

15.1 Description. The Committee may grant Benefits in Shares available under
ARTICLE III of the Plan as Restricted Stock. Shares of Restricted Stock shall be
issued and delivered at the time of the grant but shall be subject to forfeiture
until provided otherwise in the applicable Agreement or the Plan. Each
certificate representing Shares of Restricted Stock shall bear a legend
referring to the Plan and the risk of forfeiture of the Shares and stating that
such Shares are non-transferable until all restrictions have been satisfied and
the legend has been removed. The grantee shall be entitled to full voting and
dividend rights with respect to all Shares of Restricted Stock from the date of
grant unless otherwise determined by the Committee, in its discretion.

 

15.2 Cost of Restricted Stock. Grants of Shares of Restricted Stock shall be
made at no cost to the Participant.

 

15.3 Non-Transferability. Shares of Restricted Stock shall not be transferable
until after the removal of the legend with respect to such Shares.

 

10



--------------------------------------------------------------------------------

ARTICLE XVI

 

PERFORMANCE SHARES

 

16.1 Description. Performance Shares are the right of an individual to whom a
grant of such Shares is made to receive Shares or cash equal to the Fair Market
Value of such Shares at a future date in accordance with the terms of such
grant. Generally, such right shall be based upon the attainment of targeted
profit and/or performance objectives.

 

16.2 Grant. The Committee may grant an award of Performance Shares. The number
of Performance Shares and the terms and conditions of the grant shall be set
forth in the applicable Agreement.

 

ARTICLE XVII

 

CASH AWARDS

 

17.1 Grant. The Committee may grant Cash Awards at such times and in such
amounts as it deems appropriate.

 

17.2 Restrictions. Cash Awards may be subject or not subject to conditions (such
as an investment requirement), restricted or non-restricted, vested or subject
to forfeiture and may be payable currently or in the future or both.

 

ARTICLE XVIII

 

OTHER STOCK BASED AWARDS AND OTHER BENEFITS

 

18.1 Other Stock Based Awards. The Committee shall have the right to grant Other
Stock Based Awards which may include, without limitation, the grant of Shares,
the payment of cash based on the performance of the Common Stock, and the grant
of securities convertible into Shares.

 

18.2 Other Benefits. The Committee shall have the right to provide types of
Benefits under the Plan in addition to those specifically listed, if the
Committee believes that such Benefits would further the purposes for which the
Plan was established.

 

11



--------------------------------------------------------------------------------

ARTICLE XIX

 

MISCELLANEOUS PROVISIONS

 

19.1 Underscored References. The underscored references contained in the Plan
are included only for convenience, and they shall not be construed as a part of
the Plan or in any respect affecting or modifying its provisions.

 

19.2 Governing Law. This Plan shall be construed and administered in accordance
with the laws of the State of Missouri.

 

19.3 Purchase for Investment. The Committee may require each person purchasing
Shares pursuant to an Option or other award under the Plan to represent to and
agree with the Company in writing that such person is acquiring the Shares for
investment and without a view to distribution or resale. All certificates for
Shares delivered under the Plan shall be subject to such stock transfer orders
and other restrictions as the Committee may deem advisable under all applicable
laws, rules and regulations, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate references to such
restrictions.

 

19.4 No Employment Contract. The adoption of the Plan shall not confer upon any
Employee any right to continued employment nor shall it interfere in any way
with the right of the Employer to terminate the employment of any of its
Employees at any time.

 

19.5 No Effect on Other Benefits. The receipt of Benefits under the Plan shall
have no effect on any benefits to which a Participant may be entitled from the
Employer, under another plan or otherwise, or preclude a Participant from
receiving any such benefits.

 

19.6 Limitation on Certain Benefits. The (a) number of Shares covered by Options
providing for a purchase price at no less than fair market value of the Shares
as of the grant date plus (b) the number of Stock Appreciation Units granted
under the Plan to any one individual shall be limited to 500,000 per Fiscal
Year.

 

12